DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-9, 12-20 are pending, of which Claims 8, 12, 15, 16 and 18 are withdrawn. Claims 1, 3-7, 9, 13, 14, 17, 19 and 20 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawing objections are withdrawn in view of the cancellation of Claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG PUB 2016/0038018; hereinafter “Wilson”).
As to Claim 1, Wilson teaches a device comprising: 
a first tube (e.g., device 100, Fig. 1a, 1b, paragraph [0032]) having a proximal end for manipulation during a surgical procedure, a distal end for insertion into a surgical site, a hollow core, and an exit from the hollow core at the distal end; 
one or more flaps (e.g., flaps in open and closed position illustrated in Fig. 1a, 1b, and illustrated as flange(s) 301 in Fig. 3, paragraph [0038]) coupled to the distal end of the first tube; 
a second tube (e.g., trocar 104, Fig. 1a, 1b, paragraph [0032]) slidably disposed in and concentric with the hollow core of the first tube (e.g., Fig. 1a, 1b),
the second tube including a plurality of elements (e.g., paragraph [0035] and [0038] actuation of flanges “in sequence”), each element engageable in a first direction into initial contact with one of the one or more flaps and, in response to movement of each element relative to a corresponding one of the one or more flaps in the first direction beyond the initial contact, each of the one or more flaps expandable from an undeployed state (e.g., Fig. 1a, 2a) in which the one or more flaps are contained within a cross-section normal to a longitudinal axis defined by the first tube to (e.g., Fig. 1b, 2b) in which the one or more flaps are at least partially disposed outside of the cross-section to provide mechanical separation between the distal end of the first tube and tissue surrounding a surgical site (e.g., paragraph [0035] and [0038] actuation of flanges “in sequence”); and 
a controller (controller as the exogenous force providing electromagnetic, pneumatic, hydraulic actuation of the tip flanges, for example, paragraph [0035]) operably configured to slide the second tube and the first tube relative to one another to move each element the second tube relative to the corresponding one of the one or more flaps in the first direction beyond the initial contact to move each of the one or more flaps from the undeployed state to the deployed state (e.g., paragraph [0035], whereby for electromagnetic, pneumatic, hydraulic actuation of the tip flanges a controller would be necessary as these types of actuation require machine and/or computer parts).
It would have been prima facie obvious to one having ordinary skill in the art to provide a controller to actuate movement in the tubes for the advantage of providing hands free actuation so a surgeon can use the surgical device while easily opening and closing flaps 300 while performing a medical procedure at the surgical site.

    PNG
    media_image1.png
    405
    549
    media_image1.png
    Greyscale

As to Claim 3, Wilson teaches the device of Claim 1, as discussed above.
Wilson further discloses wherein sliding the second tube in a second direction opposite to the first direction disengages the plurality of elements from the one or more flaps and an interior surface of the first tube urges the one or more flaps into the undeployed state (e.g., Figs. 1a, 1b, paragraph [0028] indicating the tip design may use force to remain open, see also [0035], “spring loading”).
As to Claim 4, Wilson teaches the device of Claim 1, as discussed above.
Wilson further discloses wherein each of the one or more flaps is biased toward the deployed state and the first tube retains the one or more flaps in the undeployed state when the second tube is in an undeployed position (e.g., paragraph [0035], “spring loading”).
As to Claim 5, Wilson teaches the device of Claim 1, as discussed above.
Wilson further discloses wherein the one or more flaps are integrally formed with the first tube (e.g., paragraph [0038]; “integrally”).
As to Claim 6, Wilson teaches the device of Claim 1, as discussed above.
Wilson further discloses wherein each of the one or more flaps bears a smoothly contoured shape free of sharp edges and corners (e.g., “blunt” paragraph [0031], [0038]).
As to Claim 7, Wilson teaches the device of Claim 1, as discussed above.
Wilson further discloses further comprising a laser surgical tool at the distal end of the first tube (e.g., paragraph [0040]).
As to Claim 9, Wilson discloses the device of Claim 1, as discussed above.
Wilson further discloses wherein the first tube has a second hollow core (e.g., 207, Fig. 2) parallel to the hollow core for one or more supplemental tools (e.g., paragraph [0037]).
As to Claim 19, Wilson teaches the device of Claim 1, as discussed above.
Wilson further discloses an endoscope positioned within the first tube (e.g., paragraph [0032]).
As to Claim 20, Wilson teaches a device comprising: 
a first tube (e.g., trocar 104, Fig. 1a, 1b, paragraph [0032]) having a proximal end for manipulation during a surgical procedure, a first distal end for insertion into a surgical site, a hollow core, and an exit from the hollow core at the first distal end (e.g., Fig. 1a, 1b), the first tube including a plurality of elements extending into the hollow core (e.g., paragraph [0035] and [0038] actuation of flanges “in sequence”);
a second tube (e.g., trocar 104, Fig. 1a, 1b, paragraph [0032]) slidably disposed in and concentric with the hollow core of the first tube, the second tube having a second distal end (e.g., Fig. 1a, 1b);
one or more flaps coupled to the second distal end of the second tube (e.g., paragraph [0035] and [0038] actuation of flanges “in sequence”), each element of the first tube engageable in a first direction into initial contact with one of the one or more flaps and, in response to movement of each element relative to a corresponding one of the one or more flaps in the first direction beyond the initial contact, each of the one or more flaps expandable from an undeployed state (e.g., Fig. 1a, 2a) in which the one or more flaps are contained within a cross-section normal to a longitudinal axis defined by the second tube to a deployed state (e.g., Fig. 1a, 2a) in which the one or (e.g., paragraph [0035] and [0038] actuation of flanges “in sequence”); and 
a controller (controller as the exogenous force providing electromagnetic, pneumatic, hydraulic actuation of the tip flanges, for example, paragraph [0035]) operably configured to slide the second tube and the first tube relative to one another to move each element the second tube relative to the corresponding one of the one or more flaps in the first direction beyond the initial contact to move each of the one or more flaps from the undeployed state to the deployed state (e.g., paragraph [0035], whereby for electromagnetic, pneumatic, hydraulic actuation of the tip flanges a controller would be necessary as these types of actuation require machine and/or computer parts).
It would have been prima facie obvious to one having ordinary skill in the art to provide a controller to actuate movement in the tubes for the advantage of providing hands free actuation so a surgeon can use the surgical device while easily opening and closing flaps 300 while performing a medical procedure at the surgical site.

    PNG
    media_image1.png
    405
    549
    media_image1.png
    Greyscale

Claims 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US PG PUB 2016/0038018; hereinafter “Wilson”) as applied to Claim 1 above, and further in view of Stahler et al. (US PG PUB 2009/0138025; hereinafter “Stahler”).
As to Claim 13, Wilson teaches the device of Claim 1, as discussed above.
Wilson does not appear to specifically teach a mechanical locking mechanism at the distal end of the first tube, the mechanical locking mechanism configured to removably and replaceably receive a supplemental surgical tool.
Stahler broadly teaches a mechanical locking mechanism (e.g., pin 315 cooperating with slot 317) at the distal end configured to removably and replaceably receive a supplemental surgical tool (e.g., Fig. 24A, B, paragraph [0141]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bayonet locking mechanism as taught by Stahler for the advantage of securing a tool to a sheath (paragraph [0141] of Stahler).
As to Claim 14, Wilson teaches the device of Claim 13, as discussed above.
Wilson does not appear to specifically teach at least one of a piercing tool, a cutting tool, a hooking tool, and a grasping tool.  However, Wilson does disclose at paragraph [0032] an endoscope and endoscopes are well known in the art to provide the above listed tools.
Stahler is relied upon as teaching the locking mechanism.  Stahler specifically teaches at least one of a piercing tool, a cutting tool, a hooking tool, and a grasping tool coupled to the mechanical locking mechanism (e.g., paragraph [0276]).
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the additional channels and tools as taught by Stahler for the advantage of performing conventional surgeries with conventional tools (paragraph [0276 of Stahler).
As to Claim 17, Wilson teaches the device of Claim 13, as discussed above.
Wilson is silent as to providing one or more concentrically nested and curved tubes within the first tube operable to control a curvature of the first tube.
Stahler teaches one or more concentrically nested and curved tubes within the first tube operable to control a curvature of the first tube.
Stahler teaches one or more concentrically nested and curved tubes within the first tube operable to control a curvature of the first tube (paragraphs [0093], [0094], Figs. 11A-B).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the nested and curved tubes as taught by Stahler for the advantage of providing accurate maneuverability of the tubes to be able to navigate and reach locations within the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG PUB 2009/0062614  to Adzich et al. disclosing a distal bayonet lock
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Alexandra Newton, can be reached on 571-272-4963.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        




/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795